DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.
Applicant’s election without traverse of claims 1-17 in the reply filed on 10/31/2022 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the length should not exceed 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the recitation of “screens, filters, or the like not shown)” in paragraph [0070] should be changed to “screens, filters, or the like (not shown)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “lateral flow” in claim 1 renders the claim indefinite because it is unclear to the examiner as to what direction “lateral” is referring to, as this could mean across the powder, from a side of the chamber to the opposite side, from a side of the chamber to an adjacent side, or another direction. The examiner interprets the claims to be met by flow parallel with and across the powder as illustrated in Figure 2C absent a specific indication to the contrary. Claims 2-17 are further rejected as indefinite for being dependent upon the indefinite claim 1.
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the respective crossflow manifold body" and "the respective crossflow manifold inlet" in lines 4-5 of claim 7.  There is insufficient antecedent basis for this limitation in the claim.  Crossflow manifolds have not been disclosed in claim 7 or claim 1 upon which claim 7 is dependent upon, it is unclear to the examiner if "the respective crossflow manifold body" and "the respective crossflow manifold inlet" are meant to return to the respective return manifold body and inlet, the crossflow manifold body and inlet of the supply manifolds discussed in claims 12-17, or are meant to refer to something else.  The examiner interprets the claims to be mean "the respective return manifold body" and "the respective return manifold inlet" as return manifolds have been disclosed and are the focus of claim 1 and are further mentioned in claim 7.  Claims 8-10 are further rejected as indefinite for being dependent upon the indefinite claim 7.
Specifically, the term “upward translation” in claim 7 renders the claim indefinite because it is unclear to the examiner as to what direction “upward” is referring to, as this could mean in the direction of the beam, downstream or upstream along the return manifold, or another direction. The examiner interprets the claims to be met by flow in the direction of the beam towards the powder as illustrated in Figure 8A absent a specific indication to the contrary.  Claims 8-10 are further rejected as indefinite for being dependent upon the indefinite claim 7.
Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “downward flow” in claim 13 renders the claim indefinite because it is unclear to the examiner as to what direction “downward” is referring to, as this could mean along the path of the beam towards the powder, passing into the return manifold and outlets, or another direction. The examiner interprets the claims to be met by flow in the direction of the beam towards the powder as illustrated in Figure 2C absent a specific indication to the contrary. Claims 14-17 are further rejected as indefinite for being dependent upon the indefinite claim 13.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the recitation “the one or more bevels disposed between a face of the respective crossflow wall and respective ones.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 discloses that the recapture pathways are “one or more recapture pathways disposed about at least a portion of the one or more return manifold pathways” which is broadening the disclosure of claim 2 which discloses the recapture pathways are “one or more recapture pathways disposed about a bottom portion of the one or more return manifold pathways”.  Claim 6 broadens the disclose of claim 2 because the return manifold pathways are required to be disposed about a bottom portion in claim 2, whereas claim 6 merely requires the return manifold pathways to be disposed about at least a portion of the return manifold pathways.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shalaby (US 2020/0061656 A1).
Regarding claim 1 Shalaby teaches:
Additive manufacturing within an enclosed chamber [0019, Shalaby], the examiner submits this meets the limitation of a build unit for additively manufacturing three-dimensional objects
Using laser beams on a powder bed [0019, Shalaby], the examiner submits this meets the limitations of irradiation device, energy beam, and powder bed.  The laser beam sinters or melts the powder in an enclosed manufacturing chamber [0019, Shalaby] which the examiner submits can be considered an irradiation chamber defining an irradiation plenum.
A gas outlet with a main exhaust channel and a bypass exhaust channel to receive gas from the additive manufacturing chamber to remove particulate formed during the additive manufacturing process [0005, 0019, Shalaby] which the examiner submits meets the limitations of an inertization system and a return manifold through which process gas flows into from the irradiation plenum during irradiation of the powder bed.
The examiner submits that portions of the exhaust channels can be considered as a plurality of bodies integrally forming portions of the return manifold, wherein the exhaust channels meet the limitation of a return manifold inlet, each exhaust channel meeting the limitation of a return manifold pathway.  Alternatively, although not expressly taught by Shalaby, the examiner submits that one of ordinary skill in the art would interpret multiple regions an exhaust channel of Shalaby to be the same as “a plurality of return manifold bodies” because the regions can be considered as naturally integral portions of the exhaust channel and these regions perform the same operation of the return manifold bodies of the instant application of receiving process gas from the irradiation plenum and delivering the process gas to a filtration device before reusing the gas [0040, Shalaby] [0070, instant spec].
The exhaust channels connect into a gas outlet 290 [Figure 7, 0038, Shalaby] which the examiner submits meets the limitation of a return manifold outlet, the gas is then further flowed to a filtration system [0040, Shalaby] which the examiner submits meets the limitation of a process gas evacuation line, alternatively the examiner submits that the exhaust channels further meet the limitation of a process gas evacuation line.  Alternatively, the examiner submits that one of ordinary skill in the art would interpret any part of the exhaust channels, outlet, lines leading to the filtration system, and filtration system to be a process gas evacuation line because they are acting to evacuate the process gas from the irradiation plenum and are traveling along an enclosed area to do which one of ordinary skill in the art would interpret as lines.
Wherein gas entering the chamber from a lower gas inlet flows across the build platform parallel to a top surface of the build platform [0036, Shalaby], the examiner submits this meets the limitation of a lateral gas flow and the limitation of the return manifold inlet fluidly communicating with the irradiation plenum.  This gas flow is then flowed into the exhaust channels as discussed above.  The examiner notes that the exhaust channels have 220 and 224 have an elongated profile [Figure 4, Shalaby]
Wherein the connection point 362 of exhaust channels may have an eductor shape [0046, Figure 3, Shalaby], the examiner notes that an eductor shape is known to narrow after two channels connect before expanding again which the examiner submits meets the limitation of a narrowing region disposed around the return inlet.
Regarding claim 2, the examiner submits that the main exhaust channel 220 can be treated as a recapture pathway disposed about the bottom portion of the return manifold pathways, which would receive gas that the bypass exhaust channel 224 does not receive [Figures 3-4, Shalaby], the examiner notes that upper gas flow 252 may separate into two portions on a split point 352 determining which exhaust channel the gas flow will go into as shown in Figure 3 of Shalaby [0044, Shalaby] the examiner submits that upper gas flow that goes below the split point can be considered as flowing past the bypass exhaust channel to the main exhaust channel, meeting the limitation of a recapture pathway receiving process gas flowing past the return manifold inlet.
Regarding claim 3, Shalaby does not specify the shape of the main exhaust channel 220, however Shalaby specifies that the gas outlet 290 is illustrated as a rectangular slot extending along the chamber width though can be any suitable shape [0039, Shalaby], the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would interpret the Figures to depict the gas exhaust channels to similarly be a rectangular slot, which the examiner submits meets the limitation of a slit, or can be any suitable shape, which the examiner notes includes a slit shape, as the exhaust channels 220 and 224 are depicted as similar to the outlet 290 in Figure 3 of Shalaby.
Regarding claim 4, the examiner notes that the main exhaust channel 220 of Shalaby connects with the bypass exhaust channel 224 of Shalaby which the examiner submits meets the limitation of a recapture pathway fluidly communicating with a return manifold pathway, wherein the spacer flow guide 140 [0033, Shalaby] that is between the two exhaust channels may be treated as an inlet edge which is upstream from where the return manifold pathway and recapture pathway communicate, as shown in Figure 3 of Shalaby.
Regarding claim 5, as discussed above, the connection point of the recapture pathway with the return manifold pathway can be an eductor shape which narrows after two channels connect, which meets the limitation of the pathways communicating upstream of the narrowing element.
Regarding claim 6:
As discussed above Shalaby does not specify the shape of the main exhaust channel 220, however Shalaby specifies that the gas outlet 290 is illustrated as a rectangular slot extending along the chamber width though can be any suitable shape [0039, Shalaby], the examiner submits that absent a specific indication to the contrary one of ordinary skill in the art would interpret the Figures to depict the gas exhaust channels to similarly be a rectangular slot, which the examiner submits meets the limitation of a slit, or can be any suitable shape, which the examiner notes includes a slit shape, as the exhaust channels 220 and 224 are depicted as similar to the outlet 290 in Figure 3 of Shalaby.  Alternatively the examiner submits that it would be obvious to one of ordinary skill in the art to use a rectangular shape for the exhaust channels of Shalaby as it is a known shape for gas flow as taught by Shalaby [0039, Shalaby].
The examiner submits that the main exhaust channel 220 can be treated as a recapture pathway disposed about the bottom portion of the return manifold pathways, which would receive gas that the bypass exhaust channel 224 does not receive [Figure 4, Shalaby].
Regarding claim 7, as shown in Figures 3-4 of Shalaby, at the connection 356 of the exhaust channels the return manifold body may begin to translate upwards as the gas flows downstream, the examiner submits this meets the limitation of an upward translation region in an axial orientation of the return manifold body relative to a lateral axis of the return manifold inlet and outlet.
Regarding claim 8, as discussed above, at the connection 356 of the exhaust channels the return manifold begins an upward translation region, and as further discussed above the connection 356 may be an eductor shape which involves narrowing beyond the connection which meets the limitation of a transverse contraction region relative to a lateral axis of the return manifold outlet and inlet.  The examiner submits the overlap of the upward translation region and the eductor shape meets the limitation of a transverse contraction region downstream from the upward translation region as a portion of the contraction region of the eductor shape will be downstream from a portion of where the return manifold body is translating upwards.
Regarding claim 9, the examiner notes that the lateral profiling region and transverse contraction can be considered fully overlapping with the transverse contraction region wherein the cross-sectional profile would exhibit a lateral change due to the contraction, and so this limitation is met by the contraction portion of the eductor shape.
Regarding claim 10, the examiner notes that the connection point 356 of the exhaust channels is extending in a longitudinal direction that is not perpendicular to the outlet 294 and so a portion between the upward translation region and transverse contraction region may be considered as a longitudinal extension region exhibiting a longitudinal extension of the return manifold body relative to the longitudinal axis of the return manifold outlet.
Regarding claim 11, gas is supplied to the additive manufacturing chamber through upper and lower gas flow systems [0034, Shalaby] which the examiner submits meets the limitation of supply manifolds supplying process gas to the irradiation plenum during irradiation of the powder bed.
Regarding claim 12, as discussed above gas entering the chamber from a lower gas inlet flows across the build platform parallel to a top surface of the build platform [0036, Shalaby], the examiner submits this meets the limitation of a lateral gas flow through at least a portion of the irradiation plenum defined by the irradiation chamber.
Regarding claim 13, gas flow 252 and 262 in portions of the upper regions of the chamber 32 flow downward along the z-axis 16 as encouraged by the angled front surface 170 of the spacer flow guide 140 [0038, Shalaby] as shown in Figure 3 of Shalaby, the examiner this meets the limitation of a downward flow of the process gas through a portion of the irradiation plenum and the examiner submits that part of the supply manifolds can be considered a downflow manifold providing a downward flow of the process gas through the irradiation chamber.
Regarding claim 14, as discussed above and as illustrated in Figure 3 of Shalaby, gas flow both laterally and downwardly is received by the return manifold of Shalaby.
Regarding claim 15, the examiner submits that the region above the powder bed where gas flows laterally across the powder bed can be treated as a crossflow chamber defining a crossflow plenum, wherein the walls of the additive manufacturing chamber or the powder bed itself may be considered as crossflow walls oriented parallel to a lateral axis of the crossflow chamber, and further wherein the spacer flow guide may be considered a crossflow wall oblique to a lateral axis of the crossflow chamber.
Regarding claim 17, the examiner submits that the region of the additive manufacturing chamber where gas flows downwardly can be treated as a downflow chamber defining a downflow plenum, wherein the walls of the additive manufacturing chamber or the powder bed itself may be considered as downflow walls oriented parallel to a longitudinal axis of the downflow chamber, and further wherein the spacer flow guide may be considered a downflow wall oblique to a lateral axis of the crossflow chamber.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalaby (US 2020/0061656 A1).
As discussed above claim 15 is unpatentable over Shalaby.
Regarding claim 16, Shalaby discloses that the spacer flow guide, which as discussed above meets the limitation of a crossflow wall, is coupled to side walls of the additive manufacturing chamber, which meet the limitations of a downflow wall, via any suitable attachment process or device including fasteners [0031, Shalaby].  The examiner notes that it would be obvious to one of ordinary skill in the art that flanges are well known as fasteners and it would have been obvious to one of ordinary skill in the art to use a flange as a fastener.  The examiner further notes that the angled front surface 170 of the spacer flow guide 140 [0038, Figure 3, Shalaby] meets the definition of a bevel relative to the top and bottom of the spacer flow guide, and the top 160 of the spacer glow guide may also be sloped or angled which meets the definition of a bevel relative to the front of the spacer flow guide [0056, Figure 5, Shalaby] and further the rounded edges of the spacer flow guide may be considered to be beveled [Figures 3-7, Shalaby] the examiner submits that these various bevels may be considered as sloping away from flanges used as fasteners.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 and 15-20 of U.S. Patent No. US 11,020,763 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the examiner notes that US 11,020,763 B2 is the patent for the patent publication discussed above of Shalaby (US 2020/0061656 A1), and so while the claims of Shalaby are not identical to the instant claims, Shalaby discloses through the claims, specification, and figures a system that meets the instantly claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734